Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 17 recite “receive echo signals at the radar from each of the one or more corner reflectors that sequentially transitioned to an ON position based on each of the one or more corner reflectors being sequentially rotated to be in an ON then an OFF positions.” It is unclear to the Examiner what is being sequentially transitioned to an ON position based on the one or more corner reflectors (ON or OFF). Additionally, claims 1, 9, and 17 recite “an OFF positions.” The Examiner suggests to correct the plural “OFF positions” to singular “OFF position”.
Claims 5 and 13 recite “an optimal range of the radar”. Limitation “optimal range” is subjective and therefore renders the claims indefinite.
Claims 8 and 16 recite “peak signal values indicate a high radar sensitivity”. Limitation “high radar sensitivity” is subjective and therefore renders the claims indefinite.
Claims 1 thru 8, 10 thru 16, and 18 thru 20 are also rejected by virtue of their dependence on claims 1, 9, and 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 thru 10, and 13 thru 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (WO-2021046797-A1 “CHEN”), in view of Millar et al (US 2015/0070207 A1 “MILLAR”).
Regarding claim 1, CHEN discloses a radar elevation angle measurement system comprising processing circuitry coupled to storage, wherein the processing circuitry is configured to: 
transmit one or more signals from a radar (the antenna transmitting electromagnetic waves to a target scene [0017]) towards a reflection structure comprised of individually controlled motors operable to rotate one or more corner reflectors (where the target scene includes a rotating reflector device [0017] & the reflector device includes a driving member and a corner reflector connected to the driving member [0040])
receive echo signals at the radar from each of the one or more corner reflectors (acquiring echo data generated by the antenna emitting electromagnetic waves to a target scene, where the target scene includes a rotating reflector device [0017]) that sequentially transitioned to an ON position based on each of the one or more corner reflectors being sequentially rotated to be in an ON then an OFF positions (the corner reflector is in the process of rotation rotate to the position where the reflection port of the corner reflector faces the antenna every preset time [0040 & Figs. 1 & 2b])
collect data associated with the echo signals received from the one or more corner reflectors (according to the echo data, determine the target echo data corresponding to the rotating reflector device [0008])
CHEN further discloses that according to the target echo data, the pattern of the antenna is determined [0009 & claim 1] and further controlling the antenna to rotate to a test angle [claim 2]. However, CHEN does not disclose:
identify peak signal values based on the collected data
calculate a radar pitch angle of the radar based on the peak signal values
In a same or similar field of endeavor, MILLAR teaches that the apply module 122 is operative for applying the calibration information developed by the analyze module 120 to target measurements, to correct for angle. The apply module 122 may have access to, for example, the peak data, the variance data, the mounting angle data, and/or the statistics data generated by the analyze module 120 [0055 & claims 1-2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHEN to include the teachings of MILLAR because doing so would compensate for deviations from ideal operation, and ensure accurate measurement of target information, and enable self-calibration of the vehicle, as recognized by MILLAR.
Regarding claim 2, CHEN/MILLAR discloses the radar elevation angle measurement of claim 1, wherein to sequentially rotate each of the one or more corner reflectors further comprises transitioning a first corner reflector from an OFF position to an ON position while the rest of the one or more corner reflectors are maintained in an OFF position ([0040 & Figs. 1 & 2b], cited and incorporated in the rejection of claim 1).
Regarding claim 5, CHEN/MILLAR discloses the radar elevation angle measurement of claim 1, wherein the radar pitch angle is determined to be in an optimal range of the radar ([0055 & claims 1-2], cited and incorporated in the rejection of claim 1).
Regarding claim 6, CHEN/MILLAR discloses the radar elevation angle measurement of claim 1. However, CHEN/MILLAR does not disclose that the peak signal values are determined by sampling different points on a sensitivity curve of the radar.
In a same or similar field of endeavor, MILLAR teaches that the clutter ridge of the DMI may also be used to develop statistical information (e.g., peak data variances, quality statistics, etc.) that can be used to gauge, for example, the quality or reliability of the collected information [0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHEN to include the teachings of MILLAR because doing so would compensate for deviations from ideal operation, and ensure accurate measurement of target information, and enable self-calibration of the vehicle, as recognized by MILLAR.
Regarding claim 7, CHEN/MILLAR discloses the radar elevation angle measurement of claim 1. However, CHEN/MILLAR does not disclose that the collected data includes signal to noise ratio (SNR) data.
In a same or similar field of endeavor, MILLAR teaches that statistics of the clutter ridge of the DMI may also be determined (block 268). The statistics may include, for example, peak variance information, signal quality statistics (e.g., signal strength, SNR, etc.), and/or stability statistics [0087].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHEN to include the teachings of MILLAR because doing so would compensate for deviations from ideal operation, and ensure accurate measurement of target information, and enable self-calibration of the vehicle, as recognized by MILLAR.
Regarding claim 8, CHEN/MILLAR discloses the radar angle measurement of claim 1. However, CHEN/MILLAR does not disclose that the peak signal values indicate a high radar sensitivity. 
In a same or similar field of endeavor, MILLAR teaches that statistics of the clutter ridge of the DMI may also be determined (block 268). The statistics may include, for example, peak variance information, signal quality statistics (e.g., signal strength, SNR, etc.), and/or stability statistics [0087]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHEN to include the teachings of MILLAR because doing so would compensate for deviations from ideal operation, and ensure accurate measurement of target information, and enable self-calibration of the vehicle, as recognized by MILLAR.
Regarding claim 9, CHEN discloses a non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors result in performing operations (a memory and a processor [0010]) comprising: 
transmitting one or more signals from a radar (the antenna transmitting electromagnetic waves to a target scene [0017]) towards a reflection structure comprised of individually controlled motors operable to rotate one or more corner reflectors (where the target scene includes a rotating reflector device [0017] & the reflector device includes a driving member and a corner reflector connected to the driving member [0040])
receiving echo signals at the radar from each of the one or more corner reflectors (acquiring echo data generated by the antenna emitting electromagnetic waves to a target scene, where the target scene includes a rotating reflector device [0017]) that sequentially transitioned to an ON position based on each of the one or more corner reflectors being sequentially rotated to be in an ON then an OFF positions (the corner reflector is in the process of rotation rotate to the position where the reflection port of the corner reflector faces the antenna every preset time [0040 & Figs. 1 & 2b])
collecting data associated with the echo signals received from the one or more corner reflectors (according to the echo data, determine the target echo data corresponding to the rotating reflector device [0008])
CHEN further discloses that according to the target echo data, the pattern of the antenna is determined [0009 & claim 1] and further controlling the antenna to rotate to a test angle [claim 2]. However, CHEN does not disclose:
identifying peak signal values based on the collected data 
calculating a radar pitch angle of the radar based on the peak signal values
In a same or similar field of endeavor, MILLAR teaches that the apply module 122 is operative for applying the calibration information developed by the analyze module 120 to target measurements, to correct for angle. The apply module 122 may have access to, for example, the peak data, the variance data, the mounting angle data, and/or the statistics data generated by the analyze module 120 [0055 & claims 1-2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHEN to include the teachings of MILLAR because doing so would compensate for deviations from ideal operation, and ensure accurate measurement of target information, and enable self-calibration of the vehicle, as recognized by MILLAR.
Claims 10 and 18 correspond to claim 2 sufficiently in scope and therefore are similarly rejected.
Claim 13 corresponds to claim 5 sufficiently in scope and therefore are similarly rejected.
Claim 14 corresponds to claim 6 sufficiently in scope and therefore are similarly rejected.
Claim 15 corresponds to claim 7 sufficiently in scope and therefore is similarly rejected.
Claim 16 corresponds to claim 8 sufficiently in scope and therefore is similarly rejected.
Regarding claim 17, CHEN discloses a method comprising:
transmitting, by one or more processors (a memory and a processor [0010]), one or more signals (the antenna transmitting electromagnetic waves to a target scene [0017]) towards a reflection structure comprised of individually controlled motors operable to rotate one or more corner reflectors (where the target scene includes a rotating reflector device [0017] & the reflector device includes a driving member and a corner reflector connected to the driving member [0040])
receiving echo signals at a radar from each of the one or more corner reflectors (acquiring echo data generated by the antenna emitting electromagnetic waves to a target scene, where the target scene includes a rotating reflector device [0017]) that sequentially transitioned to an ON position based on each of the one or more corner reflectors being sequentially rotated to be in an ON then an OFF positions (the corner reflector is in the process of rotation rotate to the position where the reflection port of the corner reflector faces the antenna every preset time [0040 & Figs. 1 & 2b])
collecting data associated with the echo signals received from the one or more corner reflectors (according to the echo data, determine the target echo data corresponding to the rotating reflector device [0008])
CHEN further discloses that according to the target echo data, the pattern of the antenna is determined [0009 & claim 1] and further controlling the antenna to rotate to a test angle [claim 2]. However, CHEN does not disclose:
identifying peak signal values based on the collected data
calculating a radar pitch angle of the radar based on the peak signal values
In a same or similar field of endeavor, MILLAR teaches that the apply module 122 is operative for applying the calibration information developed by the analyze module 120 to target measurements, to correct for angle. The apply module 122 may have access to, for example, the peak data, the variance data, the mounting angle data, and/or the statistics data generated by the analyze module 120 [0055 & claims 1-2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHEN to include the teachings of MILLAR because doing so would compensate for deviations from ideal operation, and ensure accurate measurement of target information, and enable self-calibration of the vehicle, as recognized by MILLAR.
Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN, in view of MILLAR, and further in view of Cederwall et al (US 2022/0026177 A1 “CEDERWALL”).
Regarding claim 3, CHEN/MILLAR discloses the radar elevation angle measurement of claim 1, wherein each of the one or more corner reflectors comprises a front surface and a back surface. However, CHEN/MILLAR does not teach that the front surface comprises two or more reflective surfaces, and wherein the back surface comprises anechoic foam. 
In a same or similar field of endeavor, CEDERWALL teaches that the reflector element 120 may be made out of metal, such as aluminum sheet metal [0039]. Additionally, the front cover 130 may comprise an anti-reflective material and/or surface treated film [0042]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHEN/MILLAR to include the teachings of CEDERWALL because doing so would significantly decrease the risk or a detection and ranging device generating a false positive, that is, interpreting a non-reflector as a reflector, as recognized by CEDERWALL.
Claims 11 and 19 correspond to claim 3 sufficiently in scope and therefore are similarly rejected.
Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN, in view of MILLAR, and further in view of Hellinger et al (US 2017/0212215 A1 “HELLINGER”).
Regarding claim 4, CHEN/MILLAR discloses the radar elevation angle measurement of claim 2. However, CHEN/MILLAR does not disclose wherein the radar pitch angle is calculated based on a height and a distance to the each of the one or more corner reflectors.
In a same or similar field of endeavor, HELLINGER teaches comparing the determined locations and distances of the targets with given locations and distances with given locations and distances stored in the memory and determining an alignment for the radar sensor unit from the comparisons of the targets [0006]. Additionally, HELLINGER teaches determining an elevation and an azimuth for adjusting an alignment of the radar sensor unit [0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHEN/MILLAR to include the teachings of HELLINGER because doing so would improve calibration performance when there are multiple corner reflectors mounted at different heights or at different lateral positions on a vehicle that are not known, as recognized by HELLINGER.
Claims 12 and 20 correspond to claim 4 sufficiently in scope and therefore are similarly rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gu et al (CN-104777462-A) discloses a target radar feature transformation device based on corner reflector.
Haney et al (US 2003/0090411A1) discloses positioning at least three radar reflectors in a pattern for aligning elevation of an automotive radar unit.
Shen et al (US 2020/0341113 A1) discloses an on-board radar calibration device including a laser-corner reflecting apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648                   

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648